PER CURIAM.
The questions in controversy are fully discussed, and are, we think, correctly decided by the Circuit Court. The protest was sufficient, within the decision of U. S. v. Salambier, 170 U. S. 621, 18 Sup. Ct. 771, 42 L. Ed. 1167, and Shaw v. U. S., 122 Fed. 443, 58 C. C. A. 425. There can be no question that the collector was sufficiently informed by the protest that the importer claimed free entry for his merchandise as “skins.” On turning to the free list, the collector there found “skins of all kinds” specifically mentioned. He could not have been misled or confused as to.the importer’s position. “Hides” are separated from “skins” by weight. If more than 12 pounds in weight, they are known as “hides”; if less, they are known as *37“skins.” The importations in question were handled by weighers who from long experience were able to tell as to the status of most of the skins by handling and examination. In case of doubt as to their being under 12 pounds in weight, the skins were actually weighed, and we are convinced by the proof that no substantial error was made.
Regarding the protest Exhibit L, Judge Eacombe is of the opinion, assuming that it is correctly stated in the record, that it is too indefinite and uncertain to answer the requirements of the law. In other respects he concurs in the foregoing views.
Decision affirmed.